                                                                           CLERK'
                                                                                S OFFICE U.S.DISX COURT
                                                                                  AT DANVILLE,VA
                                                                                       FILED
                      IN TH E UN ITED STA TES D ISTR ICT C O UR T
                     FOR THE W ESTERN DISTRICT OF W RGINIA                           NûV 25 2219
                                 ROANOKE DIVISION                                  auuwc buDt-
                                                                                             Ey,c RK
                                                                              av:usko
                                                                                  DEP CLE
 R EBECC A L.B ETAN C O U R T,                CivilA ction N o.7:19-cv-00583
      Plaintiff,
                                              M EM OR ANDUM OPINION
 V.
                                              By: Jackson L.K iser
 M R.HAROLD CLAQK E,                          SeniorUnited StatesDistrictJudge
        Defendantts),

                                                                               .        I

       Plaintiff,proceeding pro K,filed acivilrightscomplaint,p'
                              .                                ursuantto42U.S.C.51983.
ByorderenteredOciober4,2019,thecourtdirectedplaintifftosubmitwithin20daysfrom the
dateoftheorderan inm ate accolmtform ,and acertified copy ofplaintiffstrustflm d account

statem entforthesix-m onth period imm ediatelypreceding thefiling ofthecomplaint,obtained

from the appropdateprison officiàlofeach prison atwhich plqintiffisorwascov ned duling

thatsix-m onth period.On Septem ber25 and October4,2019,theCourtreceived inm ate account

form ssignedby thetnlstofficer,howeverthesix-month statementsw erenotincluded. Plaintiff

wmsadvisedthatafaillzretocomplywouldresultindismissalofthisactionwithoutprejudice.
       M orethan 20 dayshaveelapsed,and plaintiffhasfailedto comply with thedescribed
                                                 '                                      (
conditions.Accordingly,thecourtdismissestheactionwithoutprejudicemld strikesthecase
             .                                                                          1
from theactivedocketofthecourt.Plaintiffmay reslethe claim sin aseparateaction once

plaintiffisprepared to comply with thenotedconditions.

       TheClerk isdirected to send acopy oftllisM emorandum Opinion and accompanying

Orderto plaintiff.

       EXTER:This 5+h dayofGe v ,2019.


                                                     /
                                                 SeniorU nited States D istrictJudge
